[Cite as Bray v. Bray, 2011-Ohio-861.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ROSS COUNTY


LISA A. BRAY,                                   :
                                                :
             Plaintiff-Appellant,               :          Case No: 10CA3167
                                                :
             v.                                 :
                                                :          DECISION AND
ROBERT L. BRAY,                                 :          JUDGMENT ENTRY
                                                :
             Defendant-Appellee.                :   File-stamped date: 2-23-11



                                         APPEARANCES:

L. Jackson Henniger, L. Jackson Henniger & Assoc., Logan, Ohio, for Appellant.

Thomas M. Spetnagel and Paige J. McMahon, Spetnagel and McMahon, Chillicothe,
Ohio, for Appellee.


Kline, J.:

{¶1}         Lisa A. Bray (hereinafter “Lisa”) appeals the judgment of the Ross County

Court of Common Pleas, which granted her a divorce from Robert L. Bray (hereinafter

“Robert”). On appeal, Lisa contends that the trial court erred (1) in its award of spousal

support, (2) in its valuation of an automobile, and (3) in reaching decisions that are

against the manifest weight of the evidence. However, because her appellate brief

does not comply with App.R. 16(A)(7), we choose to disregard her fourth, sixth, and

seventh assignments of error.

{¶2}         We will, however, address Lisa’s five remaining assignments of error.

Initially, Lisa contends that the trial court erred in not allowing her to testify about the

value of Robert’s business equipment. Because the trial court did not commit plain
Ross App. No. 10CA3167                                                               2


error by excluding this testimony, we disagree. Next, Lisa contends that the trial court

did not equitably divide the marital property. But we find that her argument has no merit

for two reasons. First, as we noted above, the trial court did not commit plain error in

relation to Lisa’s testimony. And second, we will not second guess the trial court’s

credibility determinations. Lisa further contends that the trial court erred in denying her

motion for mistrial. Because Lisa failed to demonstrate either (1) material prejudice or

(2) that a fair trial was no longer possible, we disagree. Finally, Lisa contends that the

trial court erred in denying her request for attorney’s fees. Because Lisa did not

demonstrate that her fee request was reasonable and necessary, we disagree.

Accordingly, we overrule Lisa’s first, second, third, fifth, and eighth assignments of error,

and we affirm the judgment of the trial court.

                                             I.

{¶3}      On December 29, 2005, Lisa filed for divorce from Robert. In her complaint,

Lisa requested a fair and equitable distribution of the marital assets and debts.

{¶4}      Two different attorneys represented Lisa in the proceedings below. At some

point during this case, Lisa’s original counsel incurred criminal charges unrelated to

Lisa’s divorce. Robert’s attorney was then hired to represent Lisa’s original counsel in

the unrelated criminal matter. Later, in February 2009, Lisa fired her original counsel

and hired her current attorney.

{¶5}      The magistrate held “Final Divorce Hearing[s]” on March 3, 2008; December

11, 2008; April 22, 2009; and June 26, 2009. Lisa’s original counsel represented Lisa

during the two 2008 hearings, and Lisa’s current attorney represented Lisa during the
Ross App. No. 10CA3167                                                                  3


two 2009 hearings. Throughout the four hearings, both Lisa and Robert testified about

their various assets and debts.

{¶6}      Robert is the sole proprietor of a logging business that he had acquired during

the marriage. During the December 11, 2008 hearing, Lisa attempted to testify about

the monetary value of the logging business’s equipment. Robert objected to this

testimony because “[a]n owner is allowed to give an opinion” as to value, and the

equipment “belong[ed] to Rob Bray[.]” December 11, 2008 Transcript at 107. The

magistrate sustained Robert’s objection, and Lisa was not permitted to testify about the

equipment’s monetary value.

{¶7}      At the start of the April 22, 2009 hearing, Lisa’s current counsel moved for a

mistrial. Although the arguments supporting her initial motion for mistrial are not in the

record, Lisa apparently requested a mistrial based on Robert’s attorney having

represented Lisa’s original counsel in the unrelated criminal matter. The magistrate

denied Lisa’s motion.

{¶8}      On August 18, 2009, the magistrate issued a decision on the various

contested issues. In relevant part, the magistrate (1) divided the marital assets and

debts, (2) recommended that Robert pay $250 per week in spousal support for a period

of forty-eight months, and (3) recommended that both Lisa and Robert pay their own

attorney’s fees.

{¶9}      Lisa filed her objections to the magistrate’s decision, but the trial court

overruled her objections. Additionally, the trial court (1) adopted the magistrate’s

findings and (2) granted both Lisa and Robert judgments of divorce against each other.
Ross App. No. 10CA3167                                                                4


{¶10}     Lisa appeals and asserts the following eight assignments of error: I. “The trial

court erred when it held that Appellant Lisa A. Bray was not permitted to express her

opinion as to the value of equipment that was the equipment of the family business,

ostensibly owned by her husband, Appellee Robert L. Bray, which property was marital

property, thereby constituting her as a de facto owner of the property by nature of her

equitable if not a legal interest in the property arising from her entitlement to a

distributive share of the property under R.C. [] 3105.171.” II. “The trial court erred when

it held that Appellant Lisa A. Bray was not permitted to express her opinion as to the

value of equipment that was the equipment of the family business, ostensibly owned by

her husband, Appellee Robert L. Bray, under the circumstances that she was an

employee of the company who handled the books and records of the company and was

familiar with the equipment, and had otherwise acquainted herself with the property

values.” III. “The trial court erred when it failed to make an equitable division of property

as required by R.C. [] 3105.171: a. under the circumstances that Appellant was not

permitted to testify as to value of equipment that was marital property[;] b. under the

circumstances that Appellee was obviously not credible when he testified that he had

disposed of items of equipment or that his son Ryan Bray owned them, all which flies in

the face of the insurance declaration page setting forth insured items as well as the

depreciation schedule of a tax return prepared by his own accountant[;] c. under the

circumstances that Appellee was obviously not credible when he testified that his 19

year old son Ryan Bray had taken over the business or words to that effect in the face

of the major gross income coming to the son, that was upwards of $150,000 per month

for several months[;] d. under the circumstances that Appellee was obviously not
Ross App. No. 10CA3167                                                                 5


credible and his tax returns were not credible and did not reflect the true state of

income, which was substantially higher than shown on the returns ($25,000 to $40,000),

given that he made substantial purchases of equipment (in excess of several hundred

thousand dollars), during the period of separation of the parties and before their

separation, having acquired hundreds of thousands of dollars of equipment prior to the

separation, much of which he claims blew up or was sold off, and was loaned hundreds

of thousands of dollars by his banks.” IV. “The trial court erred when it awarded

Appellant spousal support in the low sum of $1,000 per month for a period of four years

in the face of a twenty-one and one-half year marriage, given the obvious

understatement of income by Appellee.” V. “The trial court erred, plainly erred or

abused its discretion, when it failed to grant a mistrial to Appellant for lack of fairness to

the Appellant emanating from the inadherence to ethical standards by counsel in the

preceding portions of the trial. New counsel L. Jackson Henniger so moved, upon the

court being informed of the obvious ethical conflicts of Appellant’s previous counsel * * *

and Thomas J. Spetnagel, in contravention of Prof. Cond. Rule 1.7 (a)(2), under the

circumstances that [Lisa’s original counsel], when faced with a criminal charge, hired, of

all people, opposing counsel in this case, Thomas M. Spetnagel, while this case was

under way and while each attorney represented an opposing party in this case.” VI.

“The court erred in reaching decisions that were against the manifest weight of the

evidence.” VII. “The court erred in assigning a value for a Chevelle automobile that was

not supported by the evidence and that was Wife’s separate property as being a gift

from her father, and finding that it was marital property.” And, VIII. “The court erred in

not awarding the Appellant attorney fees because the court relied on case law that
Ross App. No. 10CA3167                                                                   6


interpreted a statute that was no longer effective regarding the awarding of attorney

fees at the time Appellant filed her complaint in divorce.”

                                              II.

{¶11}     Initially, we must note a deficiency in Lisa’s appellate brief. As Robert

correctly observes, Lisa’s appellate brief does not comply with App.R. 16(A)(7), which

provides: “The appellant shall include in its brief, under the headings and in the order

indicated, all of the following: * * * An argument containing the contentions of the

appellant with respect to each assignment of error presented for review and the reasons

in support of the contentions, with citations to the authorities, statutes, and parts of the

record on which appellant relies. The argument may be preceded by a summary.” Lisa,

however, has cited no authority in support of her third, fourth, sixth, or seventh

assignments of error – not a single statute, case, or treatise.

{¶12}     “‘If an argument exists that can support [an] assignment of error, it is not this

court’s duty to root it out.’” Thomas v. Harmon, Lawrence App. No. 08CA17, 2009-

Ohio-3299, at ¶14, quoting State v. Carman, Cuyahoga App. No. 90512, 2008-Ohio-

4368, at ¶31. “‘It is not the function of this court to construct a foundation for [an

appellant’s] claims; failure to comply with the rules governing practice in the appellate

courts is a tactic which is ordinarily fatal.’” Catanzarite v. Boswell, Summit App. No.

24184, 2009-Ohio-1211, at ¶16, quoting Kremer v. Cox (1996), 114 Ohio App.3d 41, 60.

Therefore, “[w]e may disregard any assignment of error that fails to present any

citations to case law or statutes in support of its assertions.” Frye v. Holzer Clinic, Inc.,

Gallia App. No. 07CA4, 2008-Ohio-2194, at ¶12. See, also, App.R. 16(A)(7); App.R.

12(A)(2); Oldacre v. Oldacre, Ross App. No. 08CA3073, 2010-Ohio-1651, at ¶35 (Kline,
Ross App. No. 10CA3167                                                               7


J., with one judge concurring in judgment only); Albright v. Albright, Lawrence App. No.

06CA35, 2007-Ohio-3709, at ¶16; Tally v. Patrick, Trumbull App. No. 2008-T-0072,

2009-Ohio-1831, at ¶21-22; Jarvis v. Stone, Summit App. No. 23904, 2008-Ohio-3313,

at ¶23; Sigmon v. Southwest Gen. Health Ctr., Cuyahoga App. No. 88276, 2007-Ohio-

2117, at ¶50-51; In re T.G., Butler App. Nos. CA2005-10-444 & CA2005-12-521, 2006-

Ohio-5504, at ¶34-36; Henry v. Gastaldo, Tuscarawas App. No. 2005 AP 03 0022,

2005-Ohio-4109, at ¶3-4.

{¶13}      In the past, we have often reviewed noncompliant appellate briefs “in the

interest of justice.” See, e.g., Frye at ¶12; Albright at ¶16. We do not believe, however,

that justice requires this court to review three of Lisa’s assignments of error.

{¶14}      Under her sixth assignment of error, Lisa argues (in just two sentences) that

the result of the “entire proceeding” is against the manifest weight of the evidence. In

our view, however, Lisa’s sixth assignment of error is too vague to address on appeal,

especially because it contains (1) no citations to the record and (2) no citations to any

legal authority.

{¶15}      The argument supporting Lisa’s seventh assignment of error contains just

seven words: “This finding is unsupported by the evidence.” Again, without citations to

the record or to any legal authority, we do not believe that justice requires this court to

review Lisa’s seven-word argument.

{¶16}      The argument supporting Lisa’s fourth assignment is somewhat more specific

than the arguments under her sixth-and-seventh assignments of error. Nevertheless, in

her fourth assignment of error, Lisa asks this court to construct the entire foundation for

her spousal-support claim. Lisa makes no citations to the record, and she has not cited
Ross App. No. 10CA3167                                                               8


any legal authority. Instead, Lisa has requested (1) that we build the legal basis for her

argument and (2) that we search the entire record to find evidence that might support

her claim. Essentially, as it relates to her fourth assignment of error, Lisa has asked this

court to serve as her appellate counsel. We do not believe that such an undertaking

would be in the interest of justice.

{¶17}     Accordingly, we will not review Lisa’s fourth, sixth, or seventh assignments of

error.

                                            III.

{¶18}     Before addressing Lisa’s first-and-second assignments of error, we must note

another procedural deficiency. That is, in her appellate brief, Lisa has failed to

separately argue her first-and-second assignments of error as required by App.R.

16(A)(7). Instead, Lisa has presented just one argument in support of both assignments

of error. Under App.R. 12(A)(2), we may choose to disregard any assignment of error

that an appellant fails to separately argue. Therefore, we could exercise our

discretionary authority to summarily overrule Lisa’s first-and-second assignments of

error. See Newman v. Enriquez, 171 Ohio App.3d 117, 2007-Ohio-1934, at ¶18; Mtge.

Electronic Registrations Sys. v. Mullins, 161 Ohio App.3d 12, 2005-Ohio-2303, at ¶22,

citing Park v. Ambrose (1993), 85 Ohio App.3d 179, 186; State v. Caldwell (1992), 79

Ohio App.3d 667, 677, fn. 3. In the interest of justice, however, we choose to address

Lisa’s first-and-second assignments of error.

                                             A.

{¶19}     In her first-and-second assignments of error, Lisa contends that the trial court

should have allowed her to testify “as to the value of equipment that was the equipment
Ross App. No. 10CA3167                                                                9


of the family business[.]” Brief of Appellant at 1. Lisa raises two arguments in support

of her first-and-second assignments of error. First, because she was Robert’s wife, Lisa

argues that she was also a de facto owner of the equipment. And second, Lisa argues

that she was familiar with the value of the equipment because she handled the

business’s books and records. For these reasons, Lisa contends (1) that she fell under

an exception to the expert-witness rule in Evid.R. 702 and (2) that she should have

been permitted to testify under Evid.R. 701.

{¶20}     Lisa readily admits that “[t]he legal theories advanced [under her first-and-

second assignments of error] may not have been raised, argued or explained at trial[.]”

Brief of Appellant 2. As such, Lisa concedes that the “plain error [rule] applies[.]” Brief

of Appellant 2; see, also, Sprouse v. Miller, Lawrence App. No. 07CA32, 2008-Ohio-

4384, at ¶12; A.S. v. D.G., Clinton App. No. 2006-05-017, 2007-Ohio-1556, at ¶12.

{¶21}     The civil-plain-error rule, however, “should never be applied to reverse a civil

judgment simply because a reviewing court disagrees with the result obtained in the trial

court, or to allow litigation of issues which could easily have been raised and

determined in the initial trial.” Goldfuss v. Davidson, 79 Ohio St.3d 116, 122, 1997-

Ohio-401. Therefore, “[i]n appeals of civil cases, the plain error doctrine is not favored

and may be applied only in the extremely rare case involving exceptional circumstances

where error, to which no objection was made at the trial court, seriously affects the

basic fairness, integrity, or public reputation of the judicial process, thereby challenging

the legitimacy of the underlying judicial process itself.” Id. at syllabus.

{¶22}     Here, we cannot find that Lisa’s first-and-second assignments of error rise to

the level of plain error. Lisa is merely trying to litigate an issue that could have easily
Ross App. No. 10CA3167                                                               10


been raised and determined in the proceedings below. It is undisputed that “[t]he

admission or exclusion of evidence rests within the sound discretion of the trial court.”

Thomas at ¶17, citing State v. Haines, 112 Ohio St.3d 393, 2006-Ohio-6711, at ¶50.

Therefore, parties should raise their evidentiary arguments at the trial court level. If

evidentiary arguments are not raised at the trial court level, there is often no way of

determining whether trial courts have abused their discretion in admitting or excluding

relevant evidence.

{¶23}      Furthermore, Lisa has not demonstrated that the alleged error affected the

basic fairness, integrity, or public reputation of the judicial process. Lisa had the

opportunity to raise her arguments at the trial court level, but she failed to do so. We do

not believe that a party’s failure to act affects the legitimacy of the judicial process.

{¶24}      Accordingly, we find that the trial court did not commit plain error, and we

overrule Lisa’s first-and-second-assignments of error.

                                              IV.

{¶25}      We will review Lisa’s third assignment of error even though the argument

supporting it is one sentence long and contains no legal citations. But she has included

a citation to R.C. 3105.171 in the body of the lengthy (four parts) third assignment of

error itself. Furthermore, Lisa has provided citations to the record in support of her

arguments.

{¶26}      In her third assignment of error, Lisa contends that the trial court did not

equitably divide the marital property. Lisa has divided her third assignment of error into

four parts, and we will address her specific arguments after discussing the appropriate

standard of review.
Ross App. No. 10CA3167                                                                11


                                  A. Standard of Review

{¶27}     “Trial courts must divide marital property equitably between the spouses.

R.C. 3105.171(B). In most cases, this requires that marital property be divided equally.

Id. at (C)(1). However, if the trial court determines that an equal division would produce

an inequitable result, it must divide the property in a way it deems equitable. Id.

Because the trial court possesses great discretion in reaching an equitable distribution,

we will not reverse its ultimate division of property absent an abuse of discretion.”

O’Rourke v. O’Rourke, Scioto App. No. 08CA3253, 2010-Ohio-1243, at ¶15 (other

citations omitted). An abuse of discretion connotes more than a mere error of judgment;

it implies that the court’s attitude is arbitrary, unreasonable, or unconscionable.

Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219.

{¶28}     Before a trial court can distribute property, the court must value that property.

Indeed, a trial court must place a monetary value on every contested asset of the

parties in a divorce proceeding. O’Rourke at ¶16; Knight v. Knight (Apr. 12, 2000),

Washington App. No. 99CA27, citing Pawlowski v. Pawlowski (1992), 83 Ohio App.3d

794, 799; Goode v. Goode (1991), 70 Ohio App.3d 125, 132. “Because the valuation of

a specific asset in a divorce case is a question of fact, we review a trial court’s valuation

under the manifest-weight-of-the-evidence standard.” Burriss v. Burriss, Lawrence App.

Nos. 09CA21 & 10CA11, 2010-Ohio-6116, at ¶27 (citations omitted). Consequently, we

will not reverse the trial court as long as some competent, credible evidence supports

the trial court’s valuation. C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d

279, syllabus; O’Rourke at ¶16. “This standard of review is highly deferential and even
Ross App. No. 10CA3167                                                              12


‘some’ evidence is sufficient to sustain the judgment and prevent a reversal.” Barkley v.

Barkley (1997), 119 Ohio App.3d 155, 159.

                             B. Third Assignment of Error, Part A.

{¶29}      In part A of her third assignment of error, Lisa contends that the trial court

failed to make an “equitable division of property * * * under the circumstances that

Appellant was not permitted to testify as to [the] value of equipment that was marital

property[.]” Brief of Appellant at 8. Essentially, Lisa’s argument relies on the outcome

of her first-and-second assignments of error – that is, if the trial court had permitted Lisa

to testify as to the value of the business equipment, the trial court would have divided

the property more equitably.

{¶30}      Here, Lisa’s argument is dependent upon us having sustained her first-and-

second assignments of error. But we overruled those assignments of error because the

trial court did not commit plain error. Accordingly, part A of Lisa’s third assignment of

error must also fail.

                        C. Third Assignment of Error, Parts B though D.

{¶31}      In parts B through D of her third assignment of error, Lisa contends that the

trial court failed to make an “equitable division of property * * * under the circumstances

that [Robert] was obviously not credible[.]” Brief of Appellant at 8-9. As a result, Lisa

expressly asks this court to second-guess the trial court’s credibility determinations.

{¶32}      This court has repeatedly held, however, that “we should not ‘second-guess’

the trial court on the issues of evidence weight and witness credibility.” Portco v. Eye

Specialists, Inc., 177 Ohio App.3d 139, 2008-Ohio-3154, at ¶18. See, also, Scarberry

v. Lawless, Lawrence App. No. 09CA18, 2010-Ohio-3395, at ¶64; Posey v. Posey,
Ross App. No. 10CA3167                                                                 13


Ross App. No. 07CA2968, 2008-Ohio-536, at ¶16; Adams v. Adams, Washington App.

No. 05CA2, 2005-Ohio-4588, at ¶14; In re Conroy (June 9, 1999), Lawrence App. No.

98 CA 42. Therefore, we decline Lisa’s invitation to second-guess the trial court’s

assessment of Robert’s credibility. Quite simply, we cannot find that the trial court

abused its discretion by finding Robert to be a credible witness.

                                        D. Conclusion

{¶33}      For the foregoing reasons, we overrule Lisa’s third assignment of error.

                                               V.

{¶34}      In her fifth assignment of error, Lisa contends that the trial court erred in not

granting her motion for mistrial. As the trial court explained, Lisa “assert[ed] a mistrial

should have been declared because Plaintiff’s first counsel * * * had retained

Defendant’s counsel * * * to represent [him] in an unrelated criminal matter during the

pendency of this divorce.” March 17, 2010 Judgment Entry at 2.

{¶35}      “The decision whether to grant a motion for mistrial is addressed to the sound

discretion of the trial court. * * * The trial court is in the best position to determine

whether the circumstances of the case require that a mistrial be declared, or whether

other corrective measures are adequate. * * * A mistrial should only be granted when

the party seeking it demonstrates that he or she has suffered material prejudice such

that a fair trial is no longer possible.” Hillman v. Kosnik, Franklin App. No. 07AP-942,

2008-Ohio-6303, at ¶17 (internal citations omitted). See, also, Perillo v. Fricke, Medina

App. No. 08CA0044-M, 2009-Ohio-1130, at ¶10 (“Great deference is afforded to a trial

court’s decision regarding a motion for a mistrial[,] and the court’s ruling will be reversed

only upon the showing of an abuse of discretion.”) (citation omitted).
Ross App. No. 10CA3167                                                                 14


{¶36}      It is clear that the magistrate denied Lisa’s request for a mistrial during the

April 22, 2009 hearing. Furthermore, it is clear (1) that Lisa objected to the magistrate’s

ruling and (2) that the trial court later agreed with the magistrate’s decision. The rest of

the record, however, is not so clear.

{¶37}      At the start of the April 22, 2009 hearing, Lisa’s current attorney stated: “[F]or

the record, I think we fax filed a motion for mistrial.” April 22 Transcript at 1. But

according to the docket sheet, Lisa never filed such a motion. Lisa did not make any

mistrial-related arguments on the record at the April 22, 2009 hearing, either.

Therefore, we cannot determine what arguments Lisa made in support of her initial

motion for mistrial.

{¶38}      Lisa did, however, advance a mistrial-related argument in her objections to

the magistrate’s decisions. In that filing, Lisa claimed the following: “Given the glaring

conflict of interest [Lisa’s original counsel] had by virtue of having hired [Robert’s

counsel] to represent him in a criminal matter that arose during the period of time [Lisa’s

counsel] was representing [Lisa] in the divorce matter, a mistrial should have been

declared in order for [Lisa] to have received a fair trial and the trial should have

recommenced and discovery in full should have been granted anew.” This statement

represents Lisa’s only mistrial-related argument in the record before us.

{¶39}      “[I]t is clearly the duty of counsel to create a proper record at trial.” Deskins v.

Cunningham, Union App. No. 14-05-29, 2006-Ohio-2003, at ¶50, citing State v.

Goodwin, 84 Ohio St.3d 331, 340, 1999-Ohio-356. See, also, State v. Irwin, 184 Ohio

App.3d 764, 2009-Ohio-5271, at ¶243 (“One of counsel’s duties is to preserve the

record for appeal.”). And before the magistrate denied her motion for mistrial, Lisa
Ross App. No. 10CA3167                                                              15


failed to either (1) file her written motion or (2) make any mistrial-related arguments on

the record. Therefore, except for the general conflict-of-interest argument contained in

her objections to the magistrate’s decision, Lisa did not preserve any mistrial-related

arguments for appeal. Nevertheless, Lisa has raised some additional arguments in her

appellate brief. For example, Lisa argues that “there are several facts that demonstrate

that [Lisa’s original counsel] did not pursue courses of action on behalf of [Lisa] that

reasonably should have been pursued.” Brief of Appellant at 13. However, because

she failed to preserve these additional arguments at the trial court level, Lisa has

forfeited her additional arguments except for plain error. See, e.g., Sprouse at ¶12; A.S.

at ¶12. Therefore, we will review Lisa’s additional arguments separately from her

general conflict-of-interest argument.

                      A. Lisa’s General Conflict-of-Interest Argument

{¶40}     Based on the limited argument in the record before us, we cannot find that the

trial court abused its discretion in denying Lisa’s motion for mistrial. Here, Lisa did not

make the requisite showing of material prejudice. Lisa’s bare assertion of a conflict of

interest does not demonstrate (1) that she suffered actual material prejudice or (2) that

a fair trial was no longer possible. See, e.g., Hillman at ¶17 (stating that a party must

demonstrate “that a fair trial is no longer possible”).

                            B. Additional Arguments on Appeal

{¶41}     Additionally, we cannot find plain error in the denial of Lisa’s request for a

mistrial. Here, Lisa has not demonstrated that the trial court plainly erred. Even under

her additional arguments, Lisa cannot demonstrate either (1) material prejudice or (2)

that a fair trial was no longer possible. This is especially true considering that Lisa’s
Ross App. No. 10CA3167                                                               16


current attorney represented Lisa from February 2009 until the trial court issued its

divorce decree on April 23, 2010. Therefore, Lisa’s current attorney had over fourteen

months to pursue courses of action that, in his view, Lisa’s original counsel may have

ignored.

{¶42}      Furthermore, in her additional arguments, Lisa misstates the standard for

declaring a mistrial. On appeal, she contends (1) that her original counsel had violated

the Rules of Professional Conduct and (2) that the trial court should have granted a

mistrial based on “the wording of the ethical standard as to the possibility of” a conflict of

interest. Brief of Appellant at 13. A possibility of a conflict, however, does not

demonstrate actual material prejudice.

                                       C. Conclusion

{¶43}      For the foregoing reasons, we overrule Lisa’s fifth assignment of error.

                                             VI.

{¶44}      In her eighth assignment of error, Lisa contends that the trial court erred by

not awarding her attorney’s fees. The trial court cited Leopold v. Leopold, Washington

App. No. 04CA14, 2005-Ohio-214, for the proposition that a “party moving for attorney’s

fees has the burden of proving that expenses were incurred and that the expenditures

were reasonable and necessary.” March 17, 2010 Journal Entry at 6. And because

Lisa did not present this type of evidence, the trial court denied her request for

attorney’s fees. On appeal, Lisa argues that the trial court erred because Leopold

applied a former statute, R.C. 3105.18(H), instead of the current statute, R.C. 3105.73.

Lisa further contends that she was not required to present evidence about the
Ross App. No. 10CA3167                                                              17


reasonableness of her attorney’s fees. Instead, Lisa argues that the trial court should

have used its experience to determine that her fee request was reasonable.

{¶45}     “The decision to award attorney fees in a divorce action is vested in the sound

discretion of the trial court and we will not reverse it absent an abuse of that discretion.”

O’Rourke at ¶30, citing Parker v. Parker, Franklin App. No. 05AP-1171, 2006-Ohio-

4110, at ¶36. Under R.C. 3105.73(A), “a court may award all or part of reasonable

attorney’s fees and litigation expenses to either party if the court finds the award

equitable. In determining whether an award is equitable, the court may consider the

parties’ marital assets and income, any award of temporary spousal support, the

conduct of the parties, and any other relevant factors the court deems appropriate.”

{¶46}     Here, we find (1) that R.C. 3105.73 does not change Leopold’s reasonable-

and-necessary requirement and (2) that the trial court did not abuse its discretion. In

applying R.C. 3105.73, several Ohio courts have held that “[t]he party seeking

attorney’s fees has the burden of proving the reasonableness of the fees.” Falk v. Falk,

Franklin App. No. 08AP-843, 2009-Ohio-4973, at ¶39 (applying R.C. 3105.73(A)); see,

also, Miller v. Miller, Wayne App. No. 09CA0025, 2010-Ohio-1251, at ¶29-34 (applying

R.C. 3105.73(B)); Hubbard v. Hubbard, Defiance App. No. 4-08-37, 2009-Ohio-2194, at

¶12 (applying R.C. 3105.73(B)). Furthermore, as a general principle, “[a] party seeking

an award of attorneys’ fees has the burden of demonstrating the reasonable value of

such services.” Hikmet v. Turkoglu, Franklin App. No. 08AP-1021, 2009-Ohio-6477, at

¶82 (citations omitted); Braglin v. Crock, Noble App. No. 04-NO-318, 2005-Ohio-6935,

at ¶17; Davis v. Reed (June 20, 1996), Cuyahoga App. Nos. 68699 & 68700.

Therefore, we do not believe that R.C. 3105.73(A) changes Leopold’s reasonable-and-
Ross App. No. 10CA3167                                                             18


necessary requirement, especially considering that both R.C. 3105.73(A) and the former

R.C. 3105.18(H) provide for “reasonable attorney’s fees[.]” (Emphasis added.)

Accordingly, the trial court did not err in citing Leopold.

{¶47}      Nevertheless, Lisa cites Gore v. Gore, Greene App. No. 09-CA-64, 2010-

Ohio-3906, at ¶39, for the following proposition: “[W]here the amount of the attorney’s

time and work is evident to the trier of fact, an award of attorney fees, even in the

absence of specific evidence to support the amount, is not an abuse of discretion.”

(Internal quotation omitted.) Essentially, Lisa contends that she was not required to

present specific evidence related to her request for attorney’s fees. Instead, she argues

that the trial court “should have used its knowledge and experience to determine that

the Appellant’s demand for * * * attorney fees was reasonable and necessary.” Brief of

Appellant at 19. We, however, find Gore to be distinguishable from the present case.

{¶48}      In Gore, the appellee’s attorney submitted billing statements and explained

the extent of his work. See Gore at ¶38-39. Lisa and her attorney, however, did

nothing similar in the proceedings below. Instead, in her proposed findings of fact and

conclusions of law, Lisa simply requested $5,000 in attorney’s fees.1 And as the trial

court explained, “[T]here was no evidence presented on the description of the services

rendered, the reasonableness of the time spent on the matter and the reasonableness

of the hourly rate. No itemized bills were presented. [Finally, t]here was no evidence

produced that [Lisa] had paid the fees or even been billed for the fees presented.”

March 17, 2010 Journal Entry at 6. Therefore, we find Gore to be distinguishable.



1
 In her appellate brief, Lisa suggests that she demanded $10,000 in attorney’s fees.
But in her proposed findings of fact and conclusions of law, Lisa requested that “[t]he
defendant shall pay the sum of $5,000 to Plaintiff as and for attorney fees.”
Ross App. No. 10CA3167                                                               19


{¶49}      Furthermore, in all of Lisa’s cited cases, the trial courts actually awarded

attorney’s fees to one of the parties. And in each case, the appellate courts found that

awarding attorney’s fees was not an abuse of discretion. See Gore at ¶39; Lough v.

Lough, Licking App. Nos. 03CA93 & 03CA104, 2005-Ohio-79, at ¶96; Hawk v. Hawk,

Tuscarawas App. No. 2002AP040024, 2002-Ohio-4384, at ¶29; Gearig v. Gearig (Mar.

31, 1993), Lucas App. No. L-92-150; Kreger v. Kreger (Dec. 11, 1991), Lorain App. No.

91CA005073. But here, the trial court did not award attorney’s fees, and Lisa asks us to

find that the trial court did abuse its discretion. Therefore, Lisa’s citations do not

necessarily support her argument. As a general rule, “[a] trial court may use its own

knowledge in reviewing the record to determine the reasonableness of attorney fees.”

Lough at ¶94 (citations omitted) (emphasis added); Gearig. Accordingly, the principle

that Lisa relies upon is discretionary. Lisa, however, asks us to apply this principle as

though it were mandatory. Basically, Lisa asks us to hold that a trial court abuses its

discretion by not applying the discretionary principle in Lough. But the above-cited

cases do not support this argument, and we decline to make such a holding.

Furthermore, after reviewing the record, we find nothing to suggest that the trial court

was required to grant Lisa $5,000 in attorney’s fees.

{¶50}      Therefore, we agree that Lisa did not establish whether her requested

attorney’s fees were necessary and reasonable. And because neither the evidence nor

the record necessarily supports Lisa’s request, we cannot find that the trial court abused

its discretion as to attorney’s fees.
Ross App. No. 10CA3167                                                             20


{¶51}      Accordingly, we overrule Lisa’s eighth assignment of error. Having overruled

her first, second, third, fifth, and eighth assignments of error, we affirm the judgment of

the trial court.

                                                                 JUDGMENT AFFIRMED.
Ross App. No. 10CA3167                                                             21


                                  JUDGMENT ENTRY

       It is ordered that the JUDGMENT BE AFFIRMED. Appellant shall pay the costs
herein taxed.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Ross County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.


      Abele, J. and McFarland, J.: Concur in Judgment Only.




                                  For the Court


                                  BY:_____________________________
                                     Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.